FILED
                            NOT FOR PUBLICATION                            AUG 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50469

               Plaintiff - Appellee,             D.C. No. 3:13-cr-00911-LAB

  v.
                                                 MEMORANDUM*
JULIO ZAMUDIO-DIMAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Julio Zamudio-Dimas appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Zamudio-Dimas contends that the district court failed to use the correctly

calculated Guidelines range as an initial benchmark at sentencing because it failed

to grant a fast-track departure under U.S.S.G. § 5K3.1. We disagree. Departures

are not part of the Guidelines calculation, and we do not review the procedural

correctness of the denial of a requested departure. See United States v.

Evans-Martinez, 611 F.3d 635, 643 (9th Cir. 2010) (“[I]t is the pre-departure

Guidelines sentencing range that the district court must correctly calculate.”);

United States v. Ellis, 641 F.3d 411, 421 (9th Cir. 2011) (“In analyzing challenges

to a court’s upward and downward departures . . . under Section 5K, we do not

evaluate them for procedural correctness, but rather, as part of a sentence’s

substantive reasonableness.”). The district court satisfied its procedural obligations

by correctly calculating the Guidelines range without the fast-track departure.

      Zamudio-Dimas also contends that the district court imposed a substantively

unreasonable sentence because it did not grant the fast-track departure. The district

court did not abuse its discretion in imposing Zamudio-Dimas’s sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). The 24-month sentence, in the middle of

the Guidelines range, is substantively reasonable in light of the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including

Zamudio-Dimas’s extensive history of immigration violations. See id.

      AFFIRMED.


                                           2                                    13-50469